FILED IN COUC- o= A»?= VS'




                                                                                   ILfE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAf
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/26/2015                                           COA Case No. 12-14-00201-CR
LEWIS, CEDRICK BERNARD            Tr. Ct. No. 31189                                 PD-1115-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Thursday, November 19, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                              Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *